DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim(s) 1-2, 4-15, and 17-28, 30 and 31 are pending.
Claim 29 is cancelled.
Claim(s) 1-2, 4-15, and 17-28, 30 and 31 are rejected.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/25/2022 has been entered.
Response to Amendment
This Office Action is responsive to the RCE filed on 05/25/2022.
Claims 1, 6, 13, 14 and 26 are amended. Accordingly, the amended claims are being fully considered by the examiner.
Applicant’s amendments to claims 6 and 13 has overcome the claim objections of claims 6 and 13 as set forth in the previous office action. Accordingly, all the claim objections of claims 6 and 13 as set forth in the previous office action have been withdrawn.
Applicant’s amendments to claim 1 has overcome all the 35 USC § 112(b) rejections of claims 1, 2, 4-13, and 30-31 as set forth in the previous office action. Accordingly, the 35 USC § 112(b) rejections of claims 1, 2, 4-13, and 30-31 as set forth in the previous office action have been withdrawn.
In response to cancellation of claim 29 the 35 USC § 112(b) rejections of 29 as set forth in the previous office action is moot.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 4-9, 11, 14-15, 17-22, 24, and 29-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over WANG et al. (US20190143467A1) [hereinafter WANG] and further in view of McDonnell et al. (US20030182014A1) [hereinafter McDonnell] and Laliberte et al. (US20160263674A1) [hereinafter Laliberte].


Claim 1 (amended):
	Regarding claim 1, WANG discloses, “A power tool element indicating system comprising:” [See power tool 10 (e.g.; cutting spindle) with element 12 attached to it (e.g.; tool component 12) as shown in figure 1. See the system with wear detection device indicating tool component wear level: “The wear detection device for a tool” “applied to a machine tool 1 and a spindle 10 thereof connected to a tool 12.” (¶14)… “As shown in step S92, if the tool 12 has severe wear in this detection task, the control device 30 issues a warning on the display to notify the user of the need for replacing the tool 12.” (¶36)];
	“a detection device in communication with a replaceable and/or adjustable element of a power tool to determine whether the replaceable and/or adjustable element of the power tool requires replacement or adjustment;” [See the wear detection device in communication with replaceable component (e.g.; detects wear of the tool component via dynamometer 90); the detection device determines if the component needs replacement (e.g.; determining need of replacement based on determining severe wear level): “the wear detection device for a tool includes the control device 30 in the machine tool 1, an operation device 50 and a storage device 70.” (¶15)… “wear detection device” “includes a dynamometer 90. The dynamometer 90 is electrically connected to the spindle 10 and the control device 30. The dynamometer 90 is used to measure an actual cutting force of the respective tool sample when the cutting procedure is being executed.” (¶19)… “The machine tool and the tool performs a cutting procedure with the first parameter set, and a storage device records a first loading rate of the spindle when the cutting procedure is being executed.” “The machine tool and the tool perform the cutting procedure with the second parameter set, and the storage device records a second loading rate of the spindle when the cutting procedure is being executed.” “The operation device calculates an estimated cutting force according to the first and second loading rates and a machine performance database.” “A fuzzy logic unit in the operation device outputs a wear level according to the tool wear database and the estimated cutting force.” (¶5)… “As shown in step S92, if the tool 12 has severe wear in this detection task, the control device 30 issues a warning on the display to notify the user of the need for replacing the tool 12.” (¶36)];
	“an indicator in communication with the detection device to indicate that the replaceable and/or adjustable element requires replacement or adjustment.” [See the indicator in communication with detection device and indicates that the tool component requires replacement (e.g.; display/notification device notifying based in indication of severe wear level): “the wear detection device for a tool includes the control device 30 in the machine tool 1, an operation device 50 and a storage device 70.” (¶15)… “wear detection device” “includes a dynamometer 90. The dynamometer 90 is electrically connected to the spindle 10 and the control device 30. The dynamometer 90 is used to measure an actual cutting force of the respective tool sample when the cutting procedure is being executed.” (¶19)… “The machine tool and the tool performs a cutting procedure with the first parameter set, and a storage device records a first loading rate of the spindle when the cutting procedure is being executed.” “The machine tool and the tool perform the cutting procedure with the second parameter set, and the storage device records a second loading rate of the spindle when the cutting procedure is being executed.” “The operation device calculates an estimated cutting force according to the first and second loading rates and a machine performance database.” “A fuzzy logic unit in the operation device outputs a wear level according to the tool wear database and the estimated cutting force.” (¶5)… “As shown in step S92, if the tool 12 has severe wear in this detection task, the control device 30 issues a warning on the display to notify the user of the need for replacing the tool 12.” (¶36)];
	“wherein the power tool element indicating system is part of the power tool” [See the wear detection device is part of the power tool 10 (e.g.; the wear detection device for a tool includes the control device 30 in the machine tool 1 where the machine tool includes the power tool 10): “The wear detection device for a tool” “applied to a machine tool 1 and a spindle 10 thereof connected to a tool 12.” (¶14)… “the wear detection device for a tool includes the control device 30 in the machine tool 1, an operation device 50 and a storage device 70. The operation device 50 is electrically connected to the control device 30, and the storage device 70 is electrically connected to the control device 30 and the operation device 50. The storage device 70 includes a tool wear database 72, a loading rate database 74 and a machine performance database 76. The operations of the above devices will be explained later along with the steps in the detection method and compensation method for tool wear provided in the present disclosure.” (¶15)], but doesn’t explicitly disclose, “wherein the detection device is configured to record one or more of the following operations of the replaceable and/or adjustable element: a cumulative duration of use; a number of rotations; a rate of rotation; a number of oscillations; a number of reciprocations; a number of cycles; a number of movements.” “an indicator in communication with the detection device to indicate that the replaceable and/or adjustable element requires replacement or adjustment, in response to the one or more operations of the replaceable and/or adjustable element recorded by the detection device, wherein the indicator is configured to emit a first color to indicate that the replaceable and/or adjustable element requires replacement and a second color to indicate that the replaceable and/or adjustable element requires adjustment” “the power tool element indicating system is part of the power tool, and wherein the power tool is a handheld power tool.”
	However, McDonnell discloses, “wherein the detection device is configured to record one or more of the following operations of the replaceable and/or adjustable element: a cumulative duration of use; a number of rotations; a rate of rotation; a number of oscillations; a number of reciprocations; a number of cycles; a number of movements.” [Examiner notes that claim requires only one of a cumulative duration of use; a number of rotations; a rate of rotation; a number of oscillations; a number of reciprocations; a number of cycles; or a number of movements. McDonnell teaches: recording a number of cycles of the component: “Machine cycles of the manufacturing machines are detected and tracked. Operating rates of the manufacturing machines are calculated based on the number of machine cycles per unit of time, preferably cycles per minute. Lastly, the times remaining until tool replacement are estimated based on the number of machine cycles executed, the machine operating rates, and the stored tool life parameter values.” (¶11)];
	“an indicator in communication with the detection device to indicate that the replaceable and/or adjustable element requires replacement or adjustment, in response to the one or more operations of the replaceable and/or adjustable element recorded by the detection device, wherein the indicator is configured to emit a first color to indicate that the replaceable and/or adjustable element requires replacement and a second color to indicate that the replaceable and/or adjustable element requires adjustment” [Examiner notes that claim requires only one of replaceable and/or adjustable element. Further examiner notes that since claim requires only one of replaceable and/or adjustable thus only one of #1 or #2 is required, where #1. wherein the indicator is configured to emit a first color to indicate that the replaceable and/or adjustable element requires replacement, and #2. a second color to indicate that the replaceable and/or adjustable element requires adjustment.
	McDonnell teaches: the system indicates that the element/component needs replacement or adjustment in response to operations of the component/element (e.g.; operation of the tool element where life cycle is monitored during the operation) such that the system determines 1. the element needs a replacement when yellow indicator lights up (e.g.; needs immediate replacement), and 2. the element needs maintenance/adjustment when red indicator lights up (e.g.; warning that needs maintenance): “By using a plurality of colors, e.g.” “yellow to indicate that at least one tool should be replaced “soon”, and red to indicate that at least one tool has been used beyond its scheduled cycle life, the display device 30 provides the operator with an intuitive and easily interpreted indication of the status of the machines 12, 14.” (¶36)… “If the scheduled changeout is greater than the urgency threshold, then a yellow tool status is preferably returned 118.” (¶51)], but doesn’t explicitly disclose, “the power tool element indicating system is part of the power tool, and wherein the power tool is a handheld power tool.”
	However, Laliberte discloses, “the power tool element indicating system is part of the power tool, and wherein the power tool is a handheld power tool.” [See the tool element wear indicating system (e.g.; controller) is part of a power tool (e.g.; part of the saw) that is a handheld power tool (e.g.; power tool operated by the operator such as using operator’s hand): “The saw 100 further includes an object detection system 102 that is includes a digital controller 140,” “detects contact between the blade 102 and other objects, including potentially a hand or other portion of the body of the operator of the saw,” (¶57)… “a first signal corresponding to a level of wear in the brush, identifying, with a controller, a level of wear for the brush with reference to the first signal, and generating, with the controller and a user interface device, an output requesting replacement of the brush in response to the identified level of wear exceeding a predetermined threshold.” (¶13)].
	Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the capability of recording a number of cycles of the component and the capability of indicating with a first color light that the tool component needs replacement and indicating with a second color light that the tool component needs adjustment in response to operation of the element/component taught by McDonnell, and combined the handheld power tool where the power tool element indicating system is part of the power tool taught by Laliberte with the system taught by WANG as discussed above. A person of ordinary skill in the power tool monitoring field would have been motivated to make such combination in order to proactively monitoring the use of the tool component with an improved tool wear monitoring system [McDonnell: “improved tool wear monitoring system and method that overcomes the above-mentioned limitations and others.” (¶10)… “proactive in monitoring tool life and is well suited for use with manufacturing machines engaged in repetitive production of machined parts” (¶11)], and in order to prevent accidental activation of the tool component in faulty conditions [Laliberte: “he controller 140 produces an error signal through the user interface device 110 and prevents activation of the motor 112 in response to detection of hard or soft faults in the sensing cable until the sensing cable is repaired or replaced.” (¶103)].

Claim 2:
	Regarding claim 2, WANG, McDonnell, and Laliberte disclose all the elements of claim 1.
	WANG further discloses, “the detection device is configured to record operation of the replaceable and/or adjustable element, compare the recorded operation with a threshold value and determine that the replaceable and/or adjustable element requires replacement or adjustment when the recorded operation equals or exceeds the threshold value.” [See the system records operation parameter of the tool component during the operation (e.g.; recorded wear level based on recorded force, where the force is determined based on the measured loading that are recorded), and then compares the recorded operation parameter with a threshold, and determines the tool component needs replacement if the recorded operation parameter exceeds threshold (e.g.; determined recorded wear level is equal to or greater than the severe wear level threshold; the amount of wear is equal to or greater than 0.5 mm): “The machine tool and the tool performs a cutting procedure with the first parameter set, and a storage device records a first loading rate of the spindle when the cutting procedure is being executed.” “The machine tool and the tool perform the cutting procedure with the second parameter set, and the storage device records a second loading rate of the spindle when the cutting procedure is being executed.” “The operation device calculates an estimated cutting force according to the first and second loading rates and a machine performance database.” “A fuzzy logic unit in the operation device outputs a wear level according to the tool wear database and the estimated cutting force.” (¶5)… “As shown in step S92, if the tool 12 has severe wear in this detection task, the control device 30 issues a warning on the display to notify the user of the need for replacing the tool 12.” (¶36)… “the wear level of the tool 12 may be classified into one of three classifications according to the amount of wear of the tool 12 in the unit of mm,” “severe wear (e.g. the amount of wear of 0.5 mm), but the disclosure is not limited to the above values and/or the number of classifications of wear level.” (¶20)].



Claim 4:
	Regarding claim 4, WANG, McDonnell, and Laliberte disclose all the elements of claim 1.
	WANG further discloses, “the detection device is configured to determine a position and/or orientation and/or other characteristic of the replaceable and/or adjustable element, compare the determined position and/or orientation and/or other characteristic with a threshold value or a range and determine that the replaceable and/or adjustable element requires replacement or adjustment when the determined position and/or orientation and/or other characteristic does not comply with the threshold value or the range.” [Examiner notes that claim requires:
only one of position, orientation, or other characteristic
only one of threshold value or a range
	WANG teaches: the system determines other characteristic of the component such as determined wear level based on the recorded/determined cutting force, and compares the wear level with threshold, and determines that the tool component requires replacement when the determined wear level is equal to or greater than the threshold (e.g.; the amount of wear is equal to or greater than 0.5 mm): “The operation device calculates an estimated cutting force according to the first and second loading rates and a machine performance database.” “A fuzzy logic unit in the operation device outputs a wear level according to the tool wear database and the estimated cutting force.” (¶5)… “As shown in step S92, if the tool 12 has severe wear in this detection task, the control device 30 issues a warning on the display to notify the user of the need for replacing the tool 12.” (¶36)… “the wear level of the tool 12 may be classified into one of three classifications according to the amount of wear of the tool 12 in the unit of mm,” “severe wear (e.g. the amount of wear of 0.5 mm), but the disclosure is not limited to the above values and/or the number of classifications of wear level.” (¶20)].

Claim 5:
	Regarding claim 5, WANG, McDonnell, and Laliberte disclose all the elements of claim 1.
	WANG further discloses, “the detection device is configured to determine one or more of the following of the replaceable and/or adjustable element: a level of wear; a wear profile; an electric current profile; a separation from a part of the power tool; a level of protrusion; an installation orientation; a level of tension.” [Examiner notes that claim requires only one of a cumulative duration of use; a number of rotations; a rate of rotation; a number of oscillations; a number of reciprocations; a number of cycles; or a number of movements.
	WANG teaches determining a level of wear; a wear profile: “The machine tool and the tool performs a cutting procedure with the first parameter set, and a storage device records a first loading rate of the spindle when the cutting procedure is being executed.” “The machine tool and the tool perform the cutting procedure with the second parameter set, and the storage device records a second loading rate of the spindle when the cutting procedure is being executed.” “The operation device calculates an estimated cutting force according to the first and second loading rates and a machine performance database.” “A fuzzy logic unit in the operation device outputs a wear level according to the tool wear database and the estimated cutting force.” (¶5)… “As shown in step S92, if the tool 12 has severe wear in this detection task, the control device 30 issues a warning on the display to notify the user of the need for replacing the tool 12.” (¶36)].

Claim 6 (amended):
	Regarding claim 6, WANG, McDonnell, and Laliberte disclose all the elements of claim 1, but WANG doesn’t explicitly disclose, “the detection device analyses a determined characteristic of the replaceable and/or adjustable element to determine an estimated remaining lifespan of the replaceable and/or adjustable element.”
	However, McDonnell discloses, “the detection device analyses a determined characteristic of the replaceable and/or adjustable element to determine an estimated remaining lifespan of the replaceable and/or adjustable element.” [See the system analyzes a determined chaecteristics (e.g.; the rate of component use based on cycle) and determines an estimated remaining lifespan (e.g.; determine estimated remaining life of the component): “Machine cycles of the manufacturing machines are detected and tracked. Operating rates of the manufacturing machines are calculated based on the number of machine cycles per unit of time, preferably cycles per minute. Lastly, the times remaining until tool replacement are estimated based on the number of machine cycles executed, the machine operating rates, and the stored tool life parameter values.” (¶11)… “monitoring apparatus is provided for monitoring a manufacturing machine having a plurality of component tools” “monitoring apparatus includes an input device adapted to detect occurrences of a machine cycle as a machine cycle count. A counter stores the machine cycle count.” (¶12)… “detects machine cycles of the manufacturing machine, estimates a machine operating rate based on the detecting step over time, and projects tool change times for each of the plurality of tools based on the estimated machine operating rate and pre-selected tool cycle lifetime values for each of the plurality of tools.” (¶13)].
	Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the above described teachings of McDonnell with the system taught by WANG, McDonnell, and Laliberte as discussed above in claim 1. A person of ordinary skill in the power tool monitoring field would have been motivated to make such combination for the same reasons as described above in claim 1.

Claim 7:
	Regarding claim 7, WANG, McDonnell, and Laliberte disclose all the elements of claim 1, but WANG doesn’t explicitly disclose, “the detection device disables operation of the power tool if the detection device determines that the replaceable and/or adjustable element requires replacement or adjustment.”
	However, Laliberte discloses, “the detection device disables operation of the power tool if the detection device determines that the replaceable and/or adjustable element requires replacement or adjustment.” [See the system disables the operation of the replaceable component when the replaceable component needs replacement (e.g.; wear level exceeded): “the controller is further configured to disable operation of the motor in response to the identified level of wear exceeding the predetermined threshold.” (¶22)… “the controller 140 generates an output signal via the user interface 110 to indicate that the brushes should be replaced (block 1312). The resistance drops as the brushes wear and grow thinner, which reduces the total resistance through the springs 1362A and 1362B and the corresponding brushes 1358A and 1358B.” “the controller 140 also disables operation of the saw 100 until any worn brushes have been replaced” (¶135)].
	Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the capability of disabling the operation of a tool component when the system determines that the tool component needs a replacement taught by Laliberte with the system taught by WANG, McDonnell, and Laliberte as discussed above. A person of ordinary skill in the power tool monitoring field would have been motivated to make such combination in order to prevent accidental activation of the tool component in faulty conditions [Laliberte: “he controller 140 produces an error signal through the user interface device 110 and prevents activation of the motor 112 in response to detection of hard or soft faults in the sensing cable until the sensing cable is repaired or replaced.” (¶103)].




Claim 8:
	Regarding claim 8, WANG, McDonnell, and Laliberte disclose all the elements of claim 1, but WANG doesn’t explicitly disclose, “the detection device resets or deletes the recorded operation of the replaceable element when the detection device determines that the replaceable element has been replaced.”
	However, Laliberte discloses, “the detection device resets or deletes the recorded operation of the replaceable element when the detection device determines that the replaceable element has been replaced.” [See the recorded operation is reset after the replacement: “The process 1000 continues during a maintenance operation. In addition to any required maintenance to repair or replace mechanical or electrical components in the saw 100, the maintenance operation further includes resetting the counter value in the memory of the saw 100 to return the saw to operation (block 1020).” “reprogram the memory 142 to reset the counter that stores the number of times that the implement reaction mechanism has been activated.” (¶119)].
	Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the above described teachings of Laliberte with the system taught by WANG, McDonnell, and Laliberte as discussed above. A person of ordinary skill in the power tool monitoring field would have been motivated to make such combination for the same reasons as described above in claim 1.


Claim 9:
	Regarding claim 9, WANG, McDonnell, and Laliberte disclose all the elements of claim 1, but WANG doesn’t explicitly disclose, “the detection device resets the indicator when the detection device determines that the replaceable and/or adjustable element has been replaced or adjusted.”
	However, Laliberte discloses, “the detection device resets the indicator when the detection device determines that the replaceable and/or adjustable element has been replaced or adjusted.” [See after resetting, the system, restarts the operation of the saw such that the indicator/notification light that shows the requirement of replacement is also reset (e.g.; warning light reset): “resetting, with an external programming device, the counter in the memory during a maintenance operation, and enabling, with the controller, operation of the saw in response to the counter being reset.” (¶119)… “the light 528A indicates that the saw 100 is ready for operation. The light 528B indicates that the implement reaction mechanism 132 has operated and that the pyrotechnic charge in the implement reaction mechanism 132 should be reset. T” (¶88)… “The light 528D indicates that the saw 100 requires maintenance to replace a component in the saw, such as a motor brush, or that the saw 100 requires maintenance after the implement reaction mechanism has operated for more than a predetermined number of times.” (¶88)].
	Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the above described teachings of Laliberte with the system taught by WANG, McDonnell, and Laliberte as discussed above. A person of ordinary skill in the power tool monitoring field would have been motivated to make such combination for the same reasons as described above in claim 1.

Claim 11:
	Regarding claim 11, WANG, McDonnell, and Laliberte disclose all the elements of claim 1.
	WANG further discloses, “the indicator comprises one or more of the following: an illumination device; an LED; a display; a liquid crystal display (LCD); a touch sensitive display; an audible indicator.” [Examiner notes that claim requires only one of an illumination device; an LED; a display; a liquid crystal display (LCD); a touch sensitive display; an audible indicator.
	WANG teaches the indicator is a display: “As shown in step S92, if the tool 12 has severe wear in this detection task, the control device 30 issues a warning on the display to notify the user of the need for replacing the tool 12.” (¶36)].

Claim 14 (amended):
	Regarding claim 14, WANG discloses, “A power tool element indicating method comprising:” [See power tool 10 (e.g.; cutting spindle) with element 12 attached to it (e.g.; tool component 12) as shown in figure 1. See method of wear detection with wear detection device indicating tool component wear level: “The wear detection device for a tool” “applied to a machine tool 1 and a spindle 10 thereof connected to a tool 12.” (¶14)… “As shown in step S92, if the tool 12 has severe wear in this detection task, the control device 30 issues a warning on the display to notify the user of the need for replacing the tool 12.” (¶36)];
	“determining, by a detection device in communication with a replaceable and/or adjustable element of a” “power tool, whether the replaceable and/or adjustable element of the” “power tool requires replacement or adjustment;” [See the wear detection device in communication with replaceable component (e.g.; detects wear of the tool component via dynamometer 90); the detection device determines if the component needs replacement (e.g.; determining need of replacement based on determining severe wear level): “the wear detection device for a tool includes the control device 30 in the machine tool 1, an operation device 50 and a storage device 70.” (¶15)… “wear detection device” “includes a dynamometer 90. The dynamometer 90 is electrically connected to the spindle 10 and the control device 30. The dynamometer 90 is used to measure an actual cutting force of the respective tool sample when the cutting procedure is being executed.” (¶19)… “The machine tool and the tool performs a cutting procedure with the first parameter set, and a storage device records a first loading rate of the spindle when the cutting procedure is being executed.” “The machine tool and the tool perform the cutting procedure with the second parameter set, and the storage device records a second loading rate of the spindle when the cutting procedure is being executed.” “The operation device calculates an estimated cutting force according to the first and second loading rates and a machine performance database.” “A fuzzy logic unit in the operation device outputs a wear level according to the tool wear database and the estimated cutting force.” (¶5)… “As shown in step S92, if the tool 12 has severe wear in this detection task, the control device 30 issues a warning on the display to notify the user of the need for replacing the tool 12.” (¶36)];
	“indicating, by an indicator in communication with the detection device, that the replaceable and/or adjustable element requires replacement or adjustment.” [See the indicator in communication with detection device and indicates that the tool component requires replacement (e.g.; display/notification device notifying based in indication of severe wear level): “the wear detection device for a tool includes the control device 30 in the machine tool 1, an operation device 50 and a storage device 70.” (¶15)… “wear detection device” “includes a dynamometer 90. The dynamometer 90 is electrically connected to the spindle 10 and the control device 30. The dynamometer 90 is used to measure an actual cutting force of the respective tool sample when the cutting procedure is being executed.” (¶19)… “The machine tool and the tool performs a cutting procedure with the first parameter set, and a storage device records a first loading rate of the spindle when the cutting procedure is being executed.” “The machine tool and the tool perform the cutting procedure with the second parameter set, and the storage device records a second loading rate of the spindle when the cutting procedure is being executed.” “The operation device calculates an estimated cutting force according to the first and second loading rates and a machine performance database.” “A fuzzy logic unit in the operation device outputs a wear level according to the tool wear database and the estimated cutting force.” (¶5)… “As shown in step S92, if the tool 12 has severe wear in this detection task, the control device 30 issues a warning on the display to notify the user of the need for replacing the tool 12.” (¶36)], but doesn’t explicitly disclose, “determining, by a detection device in communication with a replaceable and/or adjustable element of a handheld power tool, whether the replaceable and/or adjustable element of the handheld power tool requires replacement or adjustment;” “the detection device recording one or more of the following operations of the replaceable and/or adjustable element: a cumulative duration of use; a number of rotations; a rate of rotation; a number of oscillations; a number of reciprocations; a number of cycles; a number of movements.” “indicating, by an indicator in communication with the detection device, that the replaceable and/or adjustable element requires replacement or adjustment, wherein the indicator is configured to emit a first color to indicate that the replaceable and/or adjustable element requires replacement and a second color to indicate that the replaceable and/or adjustable element requires adjustment”
	However, McDonnell discloses, “the detection device recording one or more of the following operations of the replaceable and/or adjustable element: a cumulative duration of use; a number of rotations; a rate of rotation; a number of oscillations; a number of reciprocations; a number of cycles; a number of movements.” [Examiner notes that claim requires only one of a cumulative duration of use; a number of rotations; a rate of rotation; a number of oscillations; a number of reciprocations; a number of cycles; or a number of movements. McDonnell teaches: recording a number of cycles of the component: “Machine cycles of the manufacturing machines are detected and tracked. Operating rates of the manufacturing machines are calculated based on the number of machine cycles per unit of time, preferably cycles per minute. Lastly, the times remaining until tool replacement are estimated based on the number of machine cycles executed, the machine operating rates, and the stored tool life parameter values.” (¶11)];
	“indicating, by an indicator in communication with the detection device, that the replaceable and/or adjustable element requires replacement or adjustment, wherein the indicator is configured to emit a first color to indicate that the replaceable and/or adjustable element requires replacement and a second color to indicate that the replaceable and/or adjustable element requires adjustment” [Examiner notes that claim requires only one of replaceable and/or adjustable element. Further examiner notes that since claim requires only one of replaceable and/or adjustable thus only one of #1 or #2 is required, where #1. wherein the indicator is configured to emit a first color to indicate that the replaceable and/or adjustable element requires replacement, and #2. a second color to indicate that the replaceable and/or adjustable element requires adjustment.
	McDonnell teaches: the system indicates that the element/component needs replacement or adjustment in response to operations of the component/element (e.g.; operation of the tool element where life cycle is monitored during the operation) such that the system determines 1. the element needs a replacement when yellow indicator lights up (e.g.; needs immediate replacement), and 2. the element needs maintenance/adjustment when red indicator lights up (e.g.; warning that needs maintenance): “By using a plurality of colors, e.g.” “yellow to indicate that at least one tool should be replaced “soon”, and red to indicate that at least one tool has been used beyond its scheduled cycle life, the display device 30 provides the operator with an intuitive and easily interpreted indication of the status of the machines 12, 14.” (¶36)… “If the scheduled changeout is greater than the urgency threshold, then a yellow tool status is preferably returned 118.” (¶51)], but doesn’t explicitly disclose, “determining, by a detection device in communication with a replaceable and/or adjustable element of a handheld power tool, whether the replaceable and/or adjustable element of the handheld power tool requires replacement or adjustment;”
	However, Laliberte discloses, “determining, by a detection device in communication with a replaceable and/or adjustable element of a handheld power tool, whether the replaceable and/or adjustable element of the handheld power tool requires replacement or adjustment;” [See system determines whether the replaceable and/or adjustable element of the power tool requires replacement or adjustment (e.g.; identifying level of wear of the brush and determining if replacement/adjustment is required based on that), where the power tool is a handheld power tool (e.g.; power tool operated by the operator such as using operator’s hand): “a first signal corresponding to a level of wear in the brush, identifying, with a controller, a level of wear for the brush with reference to the first signal, and generating, with the controller and a user interface device, an output requesting replacement of the brush in response to the identified level of wear exceeding a predetermined threshold.” (¶13)… “The saw 100 further includes an object detection system 102 that is includes a digital controller 140,” “detects contact between the blade 102 and other objects, including potentially a hand or other portion of the body of the operator of the saw,” (¶57)].
	Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the capability of recording a number of cycles of the component and the capability of indicating with a first color light that the tool component needs replacement and indicating with a second color light that the tool component needs adjustment in response to operation of the element/component taught by McDonnell, and combined the handheld power tool where the power tool element indicating system determines whether the element needs to be replaced or adjusted taught by Laliberte with the method taught by WANG as discussed above. A person of ordinary skill in the power tool monitoring field would have been motivated to make such combination in order to proactively monitoring the use of the tool component with an improved tool wear monitoring system [McDonnell: “improved tool wear monitoring system and method that overcomes the above-mentioned limitations and others.” (¶10)… “proactive in monitoring tool life and is well suited for use with manufacturing machines engaged in repetitive production of machined parts” (¶11)], and in order to prevent accidental activation of the tool component in faulty conditions [Laliberte: “he controller 140 produces an error signal through the user interface device 110 and prevents activation of the motor 112 in response to detection of hard or soft faults in the sensing cable until the sensing cable is repaired or replaced.” (¶103)].

Claim 15:
	Regarding claim 15, WANG, McDonnell, and Laliberte disclose all the elements of claim 14.
	WANG further discloses, “recording operation of the replaceable and/or adjustable element; comparing the recorded operation with a threshold value; and determining that the replaceable and/or adjustable element requires replacement or adjustment when the recorded operation equals or exceeds the threshold value.” [See the system records operation parameter of the tool component during the operation (e.g.; recorded wear level based on recorded force, where the force is determined based on the measured loading that are recorded), and then compares the recorded operation parameter with a threshold, and determines the tool component needs replacement if the recorded operation parameter exceeds threshold (e.g.; determined recorded wear level is equal to or greater than the severe wear level threshold; the amount of wear is equal to or greater than 0.5 mm): “The machine tool and the tool performs a cutting procedure with the first parameter set, and a storage device records a first loading rate of the spindle when the cutting procedure is being executed.” “The machine tool and the tool perform the cutting procedure with the second parameter set, and the storage device records a second loading rate of the spindle when the cutting procedure is being executed.” “The operation device calculates an estimated cutting force according to the first and second loading rates and a machine performance database.” “A fuzzy logic unit in the operation device outputs a wear level according to the tool wear database and the estimated cutting force.” (¶5)… “As shown in step S92, if the tool 12 has severe wear in this detection task, the control device 30 issues a warning on the display to notify the user of the need for replacing the tool 12.” (¶36)… “the wear level of the tool 12 may be classified into one of three classifications according to the amount of wear of the tool 12 in the unit of mm,” “severe wear (e.g. the amount of wear of 0.5 mm), but the disclosure is not limited to the above values and/or the number of classifications of wear level.” (¶20)].

Claim 17:
	Regarding claim 17, WANG, McDonnell, and Laliberte disclose all the elements of claim 14.
	WANG further discloses, “comprising the detection device: determining a position and/or orientation and/or other characteristic of the replaceable and/or adjustable element; comparing the determined position and/or orientation and/or other characteristic with a threshold value or a range; and determining that the replaceable and/or adjustable element requires replacement or adjustment when the determined position and/or orientation and/or other characteristic does not comply with the threshold value or the range.” [Examiner notes that claim requires:
only one of position, orientation, or other characteristic
only one of threshold value or a range
	WANG teaches: the system determines other characteristic of the component such as determined wear level based on the recorded/determined cutting force, and compares the wear level with threshold, and determines that the tool component requires replacement when the determined wear level is equal to or greater than the threshold (e.g.; the amount of wear is equal to or greater than 0.5 mm): “The operation device calculates an estimated cutting force according to the first and second loading rates and a machine performance database.” “A fuzzy logic unit in the operation device outputs a wear level according to the tool wear database and the estimated cutting force.” (¶5)… “As shown in step S92, if the tool 12 has severe wear in this detection task, the control device 30 issues a warning on the display to notify the user of the need for replacing the tool 12.” (¶36)… “the wear level of the tool 12 may be classified into one of three classifications according to the amount of wear of the tool 12 in the unit of mm,” “severe wear (e.g. the amount of wear of 0.5 mm), but the disclosure is not limited to the above values and/or the number of classifications of wear level.” (¶20)].

Claim 18:
	Regarding claim 18, WANG, McDonnell, and Laliberte disclose all the elements of claims 14 and 17.
	WANG further discloses, “comprising the detection device determining one or more of the following of the replaceable and/or adjustable element: a level of wear; a profile; a separation from a part of the power tool; a level of protrusion; an installation orientation; a level of tension.” [Examiner notes that claim requires only one of a cumulative duration of use; a number of rotations; a rate of rotation; a number of oscillations; a number of reciprocations; a number of cycles; or a number of movements.
	WANG teaches determining a level of wear; a wear profile: “The machine tool and the tool performs a cutting procedure with the first parameter set, and a storage device records a first loading rate of the spindle when the cutting procedure is being executed.” “The machine tool and the tool perform the cutting procedure with the second parameter set, and the storage device records a second loading rate of the spindle when the cutting procedure is being executed.” “The operation device calculates an estimated cutting force according to the first and second loading rates and a machine performance database.” “A fuzzy logic unit in the operation device outputs a wear level according to the tool wear database and the estimated cutting force.” (¶5)… “As shown in step S92, if the tool 12 has severe wear in this detection task, the control device 30 issues a warning on the display to notify the user of the need for replacing the tool 12.” (¶36)].

Claim 19:
	Regarding claim 19, WANG, McDonnell, and Laliberte disclose all the elements of claim 14, but WANG doesn’t explicitly disclose, “comprising the detection device analyzing a determined characteristic of the replaceable and/or adjustable element and determining an estimated remaining lifespan of the replaceable and/or adjustable element.”
	However, McDonnell discloses, “comprising the detection device analyzing a determined characteristic of the replaceable and/or adjustable element and determining an estimated remaining lifespan of the replaceable and/or adjustable element.” [See the system analyzes a determined chaecteristics (e.g.; the rate of component use based on cycle) and determines an estimated remaining lifespan (e.g.; determine estimated remaining life of the component): “Machine cycles of the manufacturing machines are detected and tracked. Operating rates of the manufacturing machines are calculated based on the number of machine cycles per unit of time, preferably cycles per minute. Lastly, the times remaining until tool replacement are estimated based on the number of machine cycles executed, the machine operating rates, and the stored tool life parameter values.” (¶11)… “monitoring apparatus is provided for monitoring a manufacturing machine having a plurality of component tools” “monitoring apparatus includes an input device adapted to detect occurrences of a machine cycle as a machine cycle count. A counter stores the machine cycle count.” (¶12)… “detects machine cycles of the manufacturing machine, estimates a machine operating rate based on the detecting step over time, and projects tool change times for each of the plurality of tools based on the estimated machine operating rate and pre-selected tool cycle lifetime values for each of the plurality of tools.” (¶13)].
	Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the above described teachings of McDonnell with the system taught by WANG, McDonnell, and Laliberte as discussed above in claim 14. A person of ordinary skill in the power tool monitoring field would have been motivated to make such combination for the same reasons as described above in claim 14.





Claim 20:
	Regarding claim 20, WANG, McDonnell, and Laliberte disclose all the elements of claim 14, but WANG doesn’t explicitly disclose, “comprising the detection device disabling operation of the power tool if the detection device determines that the replaceable and/or adjustable element requires replacement or adjustment.”
	However, Laliberte discloses, “comprising the detection device disabling operation of the power tool if the detection device determines that the replaceable and/or adjustable element requires replacement or adjustment.” [See the system disables the operation of the replaceable component when the replaceable component needs replacement (e.g.; wear level exceeded): “the controller is further configured to disable operation of the motor in response to the identified level of wear exceeding the predetermined threshold.” (¶22)… “the controller 140 generates an output signal via the user interface 110 to indicate that the brushes should be replaced (block 1312). The resistance drops as the brushes wear and grow thinner, which reduces the total resistance through the springs 1362A and 1362B and the corresponding brushes 1358A and 1358B.” “the controller 140 also disables operation of the saw 100 until any worn brushes have been replaced” (¶135)].
	Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the capability of disabling the operation of a tool component when the system determines that the tool component needs a replacement taught by Laliberte with the method taught by WANG, McDonnell, and Laliberte as discussed above. A person of ordinary skill in the power tool monitoring field would have been motivated to make such combination in order to prevent accidental activation of the tool component in faulty conditions [Laliberte: “he controller 140 produces an error signal through the user interface device 110 and prevents activation of the motor 112 in response to detection of hard or soft faults in the sensing cable until the sensing cable is repaired or replaced.” (¶103)].

Claim 21:
	Regarding claim 21, WANG, McDonnell, and Laliberte disclose all the elements of claim 14, but WANG doesn’t explicitly disclose, “comprising the detection device resetting or deleting the recorded operation of the replaceable element when the detection device determines that the replaceable element has been replaced.”
	However, Laliberte discloses, “comprising the detection device resetting or deleting the recorded operation of the replaceable element when the detection device determines that the replaceable element has been replaced.” [See the recorded operation is reset after the replacement: “The process 1000 continues during a maintenance operation. In addition to any required maintenance to repair or replace mechanical or electrical components in the saw 100, the maintenance operation further includes resetting the counter value in the memory of the saw 100 to return the saw to operation (block 1020).” “reprogram the memory 142 to reset the counter that stores the number of times that the implement reaction mechanism has been activated.” (¶119)].
	Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the above described teachings of Laliberte with the system taught by WANG, McDonnell, and Laliberte as discussed above. A person of ordinary skill in the power tool monitoring field would have been motivated to make such combination for the same reasons as described above in claim 14.

Claim 22:
	Regarding claim 22, WANG, McDonnell, and Laliberte disclose all the elements of claim 14, but WANG doesn’t explicitly disclose, “comprising the detection device resetting the indicator when the detection device determines that the replaceable and/or adjustable element has been replaced or adjusted.”
	However, Laliberte discloses, “comprising the detection device resetting the indicator when the detection device determines that the replaceable and/or adjustable element has been replaced or adjusted.” [See after resetting, the system, restarts the operation of the saw such that the indicator/notification light that shows the requirement of replacement is also reset (e.g.; warning light reset): “resetting, with an external programming device, the counter in the memory during a maintenance operation, and enabling, with the controller, operation of the saw in response to the counter being reset.” (¶119)… “the light 528A indicates that the saw 100 is ready for operation. The light 528B indicates that the implement reaction mechanism 132 has operated and that the pyrotechnic charge in the implement reaction mechanism 132 should be reset. T” (¶88)… “The light 528D indicates that the saw 100 requires maintenance to replace a component in the saw, such as a motor brush, or that the saw 100 requires maintenance after the implement reaction mechanism has operated for more than a predetermined number of times.” (¶88)].
	Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the above described teachings of Laliberte with the system taught by WANG, McDonnell, and Laliberte as discussed above. A person of ordinary skill in the power tool monitoring field would have been motivated to make such combination for the same reasons as described above in claim 14.

Claim 24:
	Regarding claim 24, WANG, McDonnell, and Laliberte disclose all the elements of claim 14.
	WANG further discloses, “the indicator comprises one or more of the following: an illumination device; an LED; a display; a liquid crystal display (LCD); a touch sensitive display; an audible indicator.” [Examiner notes that claim requires only one of an illumination device; an LED; a display; a liquid crystal display (LCD); a touch sensitive display; an audible indicator.
	WANG teaches the indicator is a display: “As shown in step S92, if the tool 12 has severe wear in this detection task, the control device 30 issues a warning on the display to notify the user of the need for replacing the tool 12.” (¶36)].


Claim 30:
	Regarding claim 30, WANG, McDonnell, and Laliberte disclose all the elements of claim 1.
	WANG further discloses, “wherein the power tool is selected from one of the following: a lawn mower; a lawn edger; a circular saw; a jigsaw; a reciprocating saw; a mulcher; a chipper; a chainsaw; a pole pruner; a drill; a power file; a sander; a belt sander; an orbital sander; a grinder; a hedge trimmer; a stapler; a sweeper; a router; a nail gun.” [Examiner notes that claim requires only one of a lawn mower; a lawn edger; a circular saw; a jigsaw; a reciprocating saw; a mulcher; a chipper; a chainsaw; a pole pruner; a drill; a power file; a sander; a belt sander; an orbital sander; a grinder; a hedge trimmer; a stapler; a sweeper; a router; a nail gun
	WANG teaches power tool 10 that can be a drill (e.g.; cutting tool): “The tool 12 is driven by the spindle 10 to spin. The spindle 10 moves in the X axis or Y axis, so as to decide a cutting position on the workpiece 14 for the tool 12; and the spindle 10 moves in the Z axis, so as to decide a cutting depth in the workpiece 14 for the tool 12.” (¶36)].

Claim 31:
	Regarding claim 31, WANG, McDonnell, and Laliberte disclose all the elements of claim 1.
	WANG further discloses, “the replaceable and/or adjustable element is selected from one of the following: a blade; a catching blade; a cutting blade; a mulching blade; a hybrid blade; a chainsaw chain; an abrading element; a brush; a drill chuck; a carriage; a carrier.” [Examiner notes that claim requires only one of a blade; a catching blade; a cutting blade; a mulching blade; a hybrid blade; a chainsaw chain; an abrading element; a brush; a drill chuck; a carriage; a carrier.
	WANG teaches power tool 10 component 12 is a drill chuck (e.g.; cutting component 12): “The tool 12 is driven by the spindle 10 to spin. The spindle 10 moves in the X axis or Y axis, so as to decide a cutting position on the workpiece 14 for the tool 12; and the spindle 10 moves in the Z axis, so as to decide a cutting depth in the workpiece 14 for the tool 12.” (¶36)].

Claim(s) 26-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over McDonnell and further in view of Laliberte.
Claim 26 (amended):
	Regarding claim 26, McDonnell discloses, “A power tool element indicating system comprising a detection device in communication with a replaceable and/or adjustable element of a power tool to:” [See the system 10 for indicating a status of a replaceable component (e.g.; component tools that cut, drill, turn, grind, thread, form, or otherwise work, process, or modify a workpiece) of a power tool (e.g.; 12, 14). See the detection device in communication with the replaceable component to record a number of cycles of the component in order to determine a status of the component: “an apparatus 10 for monitoring the status of a plurality of machines 12, 14 at a manufacturing site is shown.” (¶31)… “Each machine 12, 14 typically includes a plurality of component tools that cut, drill, turn, grind, thread, form, or otherwise work, process, or modify a workpiece.” (¶32)… “Machine cycles of the manufacturing machines are detected and tracked. Operating rates of the manufacturing machines are calculated based on the number of machine cycles per unit of time, preferably cycles per minute. Lastly, the times remaining until tool replacement are estimated based on the number of machine cycles executed, the machine operating rates, and the stored tool life parameter values.” (¶11)… “A corresponding machine cycle counter 20, 22 provided in the subject apparatus 10 tracks the number of cycles executed by each machine.” (¶33)].
	“determine one or more characteristics of the replaceable and/or adjustable element; and analyze the one or more characteristics to determine an estimated remaining lifespan of the replaceable and/or adjustable element.” [See the system analyzes a determined characteristics (e.g.; the rate of component use based on cycle) and determines an estimated remaining lifespan (e.g.; determine estimated remaining life of the component): “Machine cycles of the manufacturing machines are detected and tracked. Operating rates of the manufacturing machines are calculated based on the number of machine cycles per unit of time, preferably cycles per minute. Lastly, the times remaining until tool replacement are estimated based on the number of machine cycles executed, the machine operating rates, and the stored tool life parameter values.” (¶11)… “monitoring apparatus is provided for monitoring a manufacturing machine having a plurality of component tools” “monitoring apparatus includes an input device adapted to detect occurrences of a machine cycle as a machine cycle count. A counter stores the machine cycle count.” (¶12)… “detects machine cycles of the manufacturing machine, estimates a machine operating rate based on the detecting step over time, and projects tool change times for each of the plurality of tools based on the estimated machine operating rate and pre-selected tool cycle lifetime values for each of the plurality of tools.” (¶13)];
	“analyze the one or more characteristics to determine an estimated remaining lifespan of the replaceable and/or adjustable element by recording one or more of the following operations of the replaceable and/or adjustable element: a cumulative duration of use; a number of rotations; a rate of rotation; a number of oscillations; a number of reciprocations; a number of cycles; a number of movements” [Examiner notes that claim requires only one of a cumulative duration of use; a number of rotations; a rate of rotation; a number of oscillations; a number of reciprocations; a number of cycles; or a number of movements. McDonnell teaches: based on recording a number of cycles of the component, the system analyzes determined characteristics (e.g.; the rate of component use based on cycle) and determines an estimated remaining lifespan (e.g.; determine estimated remaining life of the component): “Machine cycles of the manufacturing machines are detected and tracked. Operating rates of the manufacturing machines are calculated based on the number of machine cycles per unit of time, preferably cycles per minute. Lastly, the times remaining until tool replacement are estimated based on the number of machine cycles executed, the machine operating rates, and the stored tool life parameter values.” (¶11)];
	“indicate by an indicator that the replaceable and/or adjustable element requires replacement or adjustment, wherein the indicator is configured to emit a first color to indicate that the replaceable and/or adjustable element requires replacement and a second color to indicate that the replaceable and/or adjustable element requires adjustment” [Examiner notes that claim requires only one of replaceable and/or adjustable element. Further examiner notes that since claim requires only one of replaceable and/or adjustable thus only one of #1 or #2 is required, where #1. wherein the indicator is configured to emit a first color to indicate that the replaceable and/or adjustable element requires replacement, and #2. a second color to indicate that the replaceable and/or adjustable element requires adjustment.
	McDonnell teaches: the system indicates that the element/component needs replacement or adjustment in response to operations of the component/element (e.g.; operation of the tool element where life cycle is monitored during the operation) such that the system determines 1. the element needs a replacement when yellow indicator lights up (e.g.; needs immediate replacement), and 2. the element needs maintenance/adjustment when red indicator lights up (e.g.; warning that needs maintenance): “By using a plurality of colors, e.g.” “yellow to indicate that at least one tool should be replaced “soon”, and red to indicate that at least one tool has been used beyond its scheduled cycle life, the display device 30 provides the operator with an intuitive and easily interpreted indication of the status of the machines 12, 14.” (¶36)… “If the scheduled changeout is greater than the urgency threshold, then a yellow tool status is preferably returned 118.” (¶51)], but doesn’t explicitly disclose, “wherein the power tool is a handheld power tool.”
	However, Laliberte discloses, “wherein the power tool is a handheld power tool.” [See the power tool is a handheld power tool (e.g.; power tool operated by the operator such as using operator’s hand): “The saw 100 further includes an object detection system 102 that is includes a digital controller 140,” “detects contact between the blade 102 and other objects, including potentially a hand or other portion of the body of the operator of the saw,” (¶57)… “a first signal corresponding to a level of wear in the brush, identifying, with a controller, a level of wear for the brush with reference to the first signal, and generating, with the controller and a user interface device, an output requesting replacement of the brush in response to the identified level of wear exceeding a predetermined threshold.” (¶13)].
	Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the power tool that is a handheld power tool taught by Laliberte with the system taught by McDonnell as discussed above. A person of ordinary skill in the power tool monitoring field would have been motivated to make such combination in order to prevent accidental activation of the tool component in faulty conditions [Laliberte: “he controller 140 produces an error signal through the user interface device 110 and prevents activation of the motor 112 in response to detection of hard or soft faults in the sensing cable until the sensing cable is repaired or replaced.” (¶103)].

Claim 27:
	Regarding claim 27, McDonnell and Laliberte disclose all the elements of claim 26.
	McDonnell further discloses, “an indicator in communication with the detection device to display the estimated remaining lifespan of the replaceable and/or adjustable element.” [See the indicator in communication with a display device to display the remaining lifespan of the replaceable component: “A tools processor estimates a remaining operating time for each tool before scheduled replacement. A machine viability processor estimates a remaining operating time for the machine before scheduled replacement of each of the component tools. Lastly, a display device displays the operating time remaining for the machine before scheduled replacement of each of the component tools is required.” (¶13)].

Claim 28:
	Regarding claim 28, McDonnell and Laliberte disclose all the elements of claim 26, but McDonnell doesn’t explicitly disclose, “record operation of the replaceable and/or adjustable element, compare the recorded operation with a threshold value and determine that the replaceable and/or adjustable element requires replacement or adjustment when the recorded operation equals or exceeds the threshold value”	However Laliberte discloses, “record operation of the replaceable and/or adjustable element, compare the recorded operation with a threshold value and determine that the replaceable and/or adjustable element requires replacement or adjustment when the recorded operation equals or exceeds the threshold value” [See the system records operation of the element, and when the recorded operation equals or exceeds a threshold value, the system determines that the element requires replacement or adjustment: “identifying, with a controller, a level of wear for the brush with reference to the first signal, and generating, with the controller and a user interface device, an output requesting replacement of the brush in response to the identified level of wear exceeding a predetermined threshold.” (¶13)].
	Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the above described teachings of Laliberte with the system taught by McDonnell and Laliberte as discussed above. A person of ordinary skill in the power tool monitoring field would have been motivated to make such combination for the same reasons as described above in claim 26.

Claim(s) 10, 12-13, 23 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over WANG, McDonnell, and Laliberte and further in view of Knudson et al. (US20200030936A1) [hereinafter Knudson].
Claim 10:
	Regarding claim 10, WANG, McDonnell, and Laliberte disclose all the elements of claim 1, but WANG doesn’t explicitly disclose, “the detection device determines whether the replaceable and/or adjustable element is compatible with the power tool.”
	However, Knudson discloses, “the detection device determines whether the replaceable and/or adjustable element is compatible with the power tool.” [See the system determines that the replacement component is compatible with the power tool: “the check-out response routine may determine whether a checked-out CAP is compatible with the checked-out abrading tool.” (¶326)… “usage data includes how much time abrading tool 8 was in use, the usage data routine may determine whether abrading tool 8 is approaching the end of its expected operating time between maintenance events or its expected life. Accordingly, based on data stored in database 6, computing device 4 may flag abrading tool 8 to be removed from service for maintenance, discarded, and/or replaced.” (¶348)].
	Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the capability of determining if a tool component is compatible with the power tool taught by Knudson with the system taught by WANG, McDonnell, and Laliberte as discussed above. A person of ordinary skill in the power tool monitoring field would have been motivated to make such combination in order to enhance safety, asset security, regulatory compliance, and inventory management [Knudson: “may enhance safety, asset security, regulatory compliance, and inventory management.” (¶3)].

Claim 12:
	Regarding claim 12, WANG, McDonnell, and Laliberte disclose all the elements of claims 1 and 11, but WANG doesn’t explicitly disclose, “the indicator is part of a user's computing device, such as a mobile phone, tablet or computer.”
	However, Knudson discloses, “the indicator is part of a user's computing device, such as a mobile phone, tablet or computer.” [See indicator is a part of a user’s computing device 20 (e.g.; indicating tool component needs replacement): “a mobile device 20 (such as a worker's mobile phone) may read data from the communication unit of abrading tool 8, CAP 10,” (¶315)… “send instructions to a device (e.g., abrading tool 8, mobile device 20, etc.) to activate a warning indicator, such as a visible and/or audible alarm. The warning may be directed to the worker, a supervisor, or another person. In this way, someone may be warned that the worker should not use abrading tool 8 with CAP 10, or that the worker should be using any vibration inducing equipment for a period of time. In some examples, the threshold and the warnings may be user configurable. In some examples, the check-out response routine may send instructions to abrading tool 8 to prevent the worker from using abrading tool 8 with CAP 10.” (¶328)].
	Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the above described teachings of Knudson with the system taught by WANG, McDonnell, and Laliberte as discussed above. A person of ordinary skill in the power tool monitoring field would have been motivated to make such combination for the same reasons as described above in claim 10.

Claim 13 (amended):
	Regarding claim 13, WANG, McDonnell, and Laliberte disclose all the elements of claim 1, but WANG doesn’t explicitly disclose, “the detection device comprises a wireless reader mounted on, in or to the power tool, the wireless reader in communication with a wireless transmitter attached to, embedded in, or part of the replaceable and/or adjustable element.”
	However, Knudson discloses, “the detection device comprises a wireless reader mounted on, in or to the power tool, the wireless reader in communication with a wireless transmitter attached to, embedded in, or part of the replaceable and/or adjustable element.” [See the replicable cpa unit 115 includes a wireless transmitter that is in communication with a wireless reader of the detection device (e.g.; wireless reader of CAP 120): “CAP communication unit 115 may enable abrading tool 100 to communicate with one or more external devices, such as a CAP 120,” “CAP communication unit 115 may be configured to receive data regarding CAP 120 from CAP 120” “CAP communication unit 115 may comprise an RFID interface, a NFC interface, optical code reader, or other type of wireless communication interface.” “CAP 120 may also comprise a communication unit, such as an RFID interface, NFC interface, or other type of wireless communication interface. In some instances, CAP 120 comprises one or more sensors, such as a temperature sensor, a wear sensor, a crack detection sensor, or another type of sensor. CAP communication unit 115 may receive data based on measurements of the sensors of CAP 120.” (¶368)].
	Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the above described teachings of Knudson with the system taught by WANG, McDonnell, and Laliberte as discussed above. A person of ordinary skill in the power tool monitoring field would have been motivated to make such combination for the same reasons as described above in claim 10.

Claim 23:
	Regarding claim 23, WANG, McDonnell, and Laliberte disclose all the elements of claim 14, but WANG doesn’t explicitly disclose, “comprising the detection device determining whether the replaceable and/or adjustable element is compatible with the handheld power tool.”
	However, Knudson discloses, “comprising the detection device determining whether the replaceable and/or adjustable element is compatible with the” “power tool.” [See the system determines that the replacement component is compatible with the power tool: “the check-out response routine may determine whether a checked-out CAP is compatible with the checked-out abrading tool.” (¶326)… “usage data includes how much time abrading tool 8 was in use, the usage data routine may determine whether abrading tool 8 is approaching the end of its expected operating time between maintenance events or its expected life. Accordingly, based on data stored in database 6, computing device 4 may flag abrading tool 8 to be removed from service for maintenance, discarded, and/or replaced.” (¶348)], but doesn’t explicitly disclose, where the power tool is “a handheld power tool.”
	However, Laliberte discloses, where the power tool is “a handheld power tool.” [See the power tool is a handheld power tool (e.g.; power tool operated by the operator such as using operator’s hand): “The saw 100 further includes an object detection system 102 that is includes a digital controller 140,” “detects contact between the blade 102 and other objects, including potentially a hand or other portion of the body of the operator of the saw,” (¶57)… “a first signal corresponding to a level of wear in the brush, identifying, with a controller, a level of wear for the brush with reference to the first signal, and generating, with the controller and a user interface device, an output requesting replacement of the brush in response to the identified level of wear exceeding a predetermined threshold.” (¶13)].
	Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the capability of determining if a tool component is compatible with the power tool taught by Knudson, and combined the power tool that is a handheld power tool taught by Laliberte with the method taught by WANG, McDonnell, and Laliberte as discussed above. A person of ordinary skill in the power tool monitoring field would have been motivated to make such combination in order to enhance safety, asset security, regulatory compliance, and inventory management [Knudson: “may enhance safety, asset security, regulatory compliance, and inventory management.” (¶3)], and in order to prevent accidental activation of the tool component in faulty conditions [Laliberte: “he controller 140 produces an error signal through the user interface device 110 and prevents activation of the motor 112 in response to detection of hard or soft faults in the sensing cable until the sensing cable is repaired or replaced.” (¶103)]

Claim 25:
	Regarding claim 25, WANG, McDonnell, and Laliberte disclose all the elements of claim 14, but WANG doesn’t explicitly disclose, “the detection device comprises a wireless reader mounted on, in or to the power tool, the wireless reader in communication with a wireless transmitter attached to, embedded in, or part of the replaceable and/or adjustable element.”
	However, Knudson discloses, “the detection device comprises a wireless reader mounted on, in or to the power tool, the wireless reader in communication with a wireless transmitter attached to, embedded in, or part of the replaceable and/or adjustable element.” [See the replicable cpa unit 115 includes a wireless transmitter that is in communication with a wireless reader of the detection device (e.g.; wireless reader of CAP 120): “CAP communication unit 115 may enable abrading tool 100 to communicate with one or more external devices, such as a CAP 120,” “CAP communication unit 115 may be configured to receive data regarding CAP 120 from CAP 120” “CAP communication unit 115 may comprise an RFID interface, a NFC interface, optical code reader, or other type of wireless communication interface.” “CAP 120 may also comprise a communication unit, such as an RFID interface, NFC interface, or other type of wireless communication interface. In some instances, CAP 120 comprises one or more sensors, such as a temperature sensor, a wear sensor, a crack detection sensor, or another type of sensor. CAP communication unit 115 may receive data based on measurements of the sensors of CAP 120.” (¶368)].
	Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the above described teachings of Knudson with the system taught by WANG, McDonnell, and Laliberte as discussed above. A person of ordinary skill in the power tool monitoring field would have been motivated to make such combination for the same reasons as described above in claim 23.
Response to Arguments
Applicant's arguments filed 05/13/2022 have been fully considered but they are not persuasive.
Applicant responds
(a)	Rejections under 35 U.S.C. § 103
	That is, Wang requires complex calculations determined during different cutting procedures to comparatively calculate and determine wear to measurements within 0.1 mm or less.
	Furthermore, one of ordinary skill in the art would not have been motivated to modify Wang or McDonnell with Laliberte as both Wang and McDonnell are directed to heavy industrial machinery. Modifying such high precision machinery to be handheld is more complex than simply changing a form factor of the machine. Handheld machines must be lightweight, maneuverable, etc. One of ordinary skill in the art would not have been motivated to modify either Wang or McDonnell to be handheld as this change is completely outside the scope of Wang and McDonnell and neither Wang nor McDonnell remotely contemplates such modification. Moreover, modifying either/both of Wang and McDonnell with the handheld tool of Laliberte would change the principle of operation of both Wang and McDonnell as the use of  spindles and associated high precision CNC tooling is not readily adaptable to handheld applications. See MPEP 2143.01(V) and MPEP 2143.01(VI).
(Pages: 8-13)

With respect to (a) above, Examiner appreciates the interpretative description given by Applicant in response. 
	In response to applicant's argument that “one of ordinary skill in the art would not have been motivated to modify Wang or McDonnell with Laliberte as both Wang and McDonnell are directed to heavy industrial machinery”, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Applicant’s arguments are fully considered, but for the above described reasons, they are not persuasive; therefore, claims 1, 2, 4-15, and 17-28, 30 and 31 are rejected under 35 USC § 103 rejections in view of the references as presented in the current office action.



(b)	Rejections under 35 U.S.C. § 103
	Claim 1 further features that the indicator is configured to emit a first color to indicate that replacement of the replaceable and/or adjustable tool is required and a second color to indicate that adjustment of the replaceable and/or adjustable tool is required. 
	None of Wang, McDonnell or Laliberte disclose such a visual type of indicator for both replacement and adjustment where the color is different based on whether replacement or adjustment is warranted. Moreover, Wang teaches automated adjustment, thereby rending the visual indication of adjustment to an operator as a completely different principle of operation. Modifying Wang to use a visual indicator with different colors in view of replacement or adjustment would change the principle of operation of Wang. MPEP 2143.01(VI). 
	Claims 2, 4 to 9, 11, 15, 17 to 22, 24, 30 and 31 depend from claims 1 and 14 and are allowable at least for those reasons as described with respect to claims 1 and 14. Thus, Applicant respectfully requests withdrawal of the rejection of claims 1, 2, 4 to 9, 11, 14, 15, 17 to 22, 24, 30 and 31.

	B.    Applicant respectfully traverses the rejection of claims 26 to 28 under 35 U.S.C. § 103 as allegedly being obvious over McDonnell in view of Liliberte. Claim 26 features a power tool indicating system that determines one or more characteristics of a replaceable and/or adjustable element, analyzes the one or more characteristics, and indicates that the replaceable and/or adjustable element requires replacement when the indicator emits a first color and adjustment when the indicator emits a second color. As discussed above, neither of McDonnell or Liliberte disclose an indicator that emits a first color when a replaceable and/or adjustable element requires replacement and a second color when the replaceable and/or adjustable element requires adjustment. Claims 27 and 28 depend from claim 26. Accordingly, applicant respectfully requests withdrawal of the rejection of claims 27 and 28. 
	C.    Applicant respectfully traverses the rejection of claims 10, 12, 13, 23, and 25 under 35 U.S.C. § 103 as allegedly being obvious over Wang in view of McDonnell and Laliberte, in further view of U.S. Patent Publication 2020/0030936 ("Knudson"). Claims 10, 12, 13, 23, and 25 depend from claims 1 and 14 and are allowable at least for those reasons as described with 13  respect to claims 1 and 14. Thus, Applicant respectfully requests withdrawal of the rejection of claims 10, 12, 13, 23, and 25.
(Pages: 13-14)

With respect to (b) above, Examiner appreciates the interpretative description given by Applicant in response. 
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
	See as described in the current office action, McDonnell teaches for all the amended independent claims: the system indicates that the element/component needs replacement or adjustment in response to operations of the component/element (e.g.; operation of the tool element where life cycle is monitored during the operation) such that the system determines 1. the element needs a replacement when yellow indicator lights up (e.g.; needs immediate replacement), and 2. the element needs maintenance/adjustment when red indicator lights up (e.g.; warning that needs maintenance).
	As described it he current office action, combination of WANG, McDonnell, and Laliberte teach all the elements of claims 1 and 14, and combination of McDonnell and Laliberte teach all the elements of claim 26.
Applicant’s arguments are fully considered, but for the above described reasons, they are not persuasive; therefore, claims 1, 2, 4-15, and 17-28, 30 and 31 are rejected under 35 USC § 103 rejections in view of the references as presented in the current office action.


Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed in the PTO-892 Notice of Reference Cited document.
US20180272491A1 - Tool wear monitoring and predicting method:
	Simultaneously monitoring and predicting cutting tool wear values and cutting tool life values of cutting tools respectively mounted on several tool machines (¶6). Cutting tool is replaced with a new cutting tool when the tool wear predicted value is greater than or equal to a maximum tool wear threshold (¶7).

US20200209831A1 - Tool-life prediction system and method thereof:
	Tool-life prediction system and a method that can transform each individual measurement data detected by an online measurement device into a corresponding complex process capability index (Cpk) data for further training an artificial neural network. Thereupon, deviations of the Cpk after each machining can be predicted, corresponding tool-life prediction scale can be obtained (¶6).

US20190176727A1 - Portable power source with removable battery pack:
	If the controller 62 determines that the battery voltage is greater than the first predetermined threshold, the method 200 continues to step 210. If the controller 62 determines that the battery voltage is not greater than the first predetermined threshold, the controller 62 turns on the red LED light and the yellow LED light on the status indicator 42. The red LED light is an indication of a fault condition of the power source 30 (¶74).
US20150070183A1 - Brush maintenance system for engine driven welder:
	As brush 610 wears in the direction of wear, indicator 808 moves on gauge 810 providing illustration of an amount of wear. Gauge 810 can include a graphic, a color, a number, a range of numbers, a letter, words, symbols, and the like. For instance, gauge 810 can include a green colored portion and a red colored portion, wherein indicator 808 in green portion is representative of brush wear within desired settings for wear and indicator 808 in red portion is representative of brush wear outside desired settings for wear. In other words, green can relate to brush 610 as usable and red can relate to brush 610 needing maintenance, service, and/or replacement (¶52).

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED SHAFAYET whose telephone number is (571)272-8239. The examiner can normally be reached M-F 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M Lo can be reached on (571)272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.S./
Examiner
Art Unit 2116



/KENNETH M LO/Supervisory Patent Examiner, Art Unit 2116